 In the Matter of UNION ASBESTOS AND RUBBER COMPANY, EMPLOYERandUNITED TEXTILE WORKERS OF AMERICA, A. F. OF L., PETITIONERCase No. 34-RC-151.-Decided September 09, 19:49DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before George L.Weasler, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the' meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within' the meaning .of SectionJ (c) (1) and Section 2 (6) and (7) of the Act..4.The Petitioner seeks a unit of all production .and maintenanceemployees at the Employer's asbestos yarn cloth manufacturing plantlocated at Marshville, North Carolina, excluding all clerical and officeworkers, guards, and supervisors.The Employer contends that theonly appropriate unit is one comprising employees at its Marshvilleand Davidson plants.The Employer's plant at Marshville receives all the cotton re-quired for the operation of both the Marshville and the Davidsonplants.The cotton is cleaned and prepared for blending and spinningat the Marshville plant.After its initial preparation, part of thecotton is shipped to the Davidson plant, and the remainder is retainedat the Marshville plant.Both plants then blend the cotton withasbestos and spin it into yarn.After the spinning operation ,''some,50 percent of the yarn produced at the Davidson plant is returned toMarshville to be woven into fabric, and the remainder of the yarn is86 N. L. R. B., No. 41.321 322.DECISIONS,OF NATIONALLABOR RELATIONS BOARDsold in trade.The Marshville plant weaves into cloth both the yarnreceived from the Davidson plant and the yarn produced in its ownplant.The Davidson plant contains the Employer's principal offices wherethe Employer controls all purchasing, and exercises a centralizedsupervision over its Carolina operations.The pay roll for both plantsis prepared at Davidson, and the permanent records for both plantsare also kept at Davidson. The Employer maintains the same hours ofwork, the same wage policy, the same vacation plan, same holidays,and same insurance plan for the employees of both plants.The Marshville and the Davidson plants are, however, some.60 milesapart,Although cessation of work at the Davidson plant would curtail operation at the Marshville plant, the latter could continue tooperate independently at a reduced capacity. Interchange of em-ployees between the two plants is rather infrequent.The Employermaintains a separate supervisory staff at each plant and maintains amill office at the Marshville plant.Hiring and discharge is effectedlocally at each plant.There is no history of collective bargaining foremployees of either plant. In view of these facts, we find that a unitconfined to employees at the Marshville plant is appropriate.'The Employer would include, and the Petitioner would exclude, themaster mechanic, the electrician, the quality control man, "straw"bosses, and watchmen.Themaster mechanic,theelectrician,and thequality control manare stationed at the Davidson plant, and they are not listed on theMarshville pay roll.They work at the Marshville plant as needed,and when they do so, they work independently of the Marshville plantemployees.We shall therefore exclude them from the unit.The threewatchmenat the plant carry on the usual functions ofwatchmen. They make regular rounds in the plant.and punch watch-men's clocks during these rounds.They are armed, and their primaryduty is to guard against fires and burglaries.We find that they a.reguards within the meaning of Section 9 (b) (3) of the Act, and weshall exclude them from the unit.The 4"straw" bossesworking under 2 overseers, directly over pro-duction workers, issue orders as to production procedure and changesin production, and assign work to production employees.They aredistinguished from the fixers who maim twin the machines. The recorddoes not indicate the numerical grouping of the 55 employees who workimmediately under their supervision.They recommend the dischargeof employees, but the records maintained by the quality control manIMatter of Clark Thread Company,79 N. L. R. B. 542 ;Hatter of Burgess BatteryCompany,76 N. L. R. B. 820. UNION ASBESTOS AND RUBBER COMPANY323are relied on to substantiate such recommendation before the dischargeactually takes place.Under these circumstances, we find that the`=straw" bosses are supervisors within the meaning of the Act.2Ac-cordingly, we shall exclude them.We find that all production and maintenance employees at theEmployer's asbestos yarn cloth manufacturing plant in Marshville,North Carolina, excluding all clerical and office employees, mastermechanic, electrician, quality control man, watchman, "straw" bosses,and other supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.5.Peak employment at the Employer's Marshville plant duringthe first 6 months in 1949 was approximately 115.Due to economicconditions the Employer cut plant production, releasing the thirdshift of its workers in February, and the second shift in May. InJuly, at the time of the hearing, some 55 employees were working atthe plant.The Petitioner contends that approximately 70 employees laid offwithin the year should be allowed to participate in the election.TheEmployer disagrees.The record does not indicate that the employees released duringthe year have any present, reasonable expectation of reinstatementat the Marshville plant although the Employer may rehire them atsome future date, and, in the past, has rehired former employees whenits production increased.We find that the employees released weredischarged, and not temporarily laid off, and they are therefore noteligible to vote in the election.3DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National La-bor Relations Board Rules and Regulations, among the employees inthe unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding the3Matter of Maiden SpinningMills,Inc.,82 N.L. R. B. 989.3Matter ofCrossPaper Products Corporation,77N. L.R. B. 149.4On April 11,1950, the Board, having been advised by the Officer in Charge that unfairlabor practice charges are currently pending,ordered that the above Direction of Electionbe amended by striking therefrom the words"but not later than 30 days from the date ofthis Direction,"and substituting therefor the words"at such time as the Board shall inthe futr:re direct, upon advice from the Regional Director that an election may appropri-ately he held." 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince. quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by United Textile Workers of America, A. F. of L.